Wright, J.,
dissenting in part and concurring in part. While I am troubled with the majority’s analysis of the James V. Stouffer Trust, I agree the result is correct under our decision in Scott v. Bank One Trust Co., N.A. (1991), 62 Ohio St.3d 39, 577 N.E.2d 1077.5 Moreover, the authorities on trusts indicate *323that if spendthrift trusts are valid, then the sort of forfeiture provisions at issue in this case are also valid. See, e.g., Restatement of the Law 2d, Trusts (1959), Section 150. I also believe that the majority correctly states the general principles of law to be followed when considering trust cases. Accordingly, I concur in the syllabus and in Parts I and II of the majority opinion.
I disagree with the majority’s treatment of the Mary H. Stouffer Trust in Part III of its opinion. As a general rule, future interests, whether contingent or executory, are alienable and may be attached by creditors. See R.C. 2131.04; Martin v. Martin (1978), 54 Ohio St.2d 101, 8 O.O.3d 106, 374 N.E.2d 1384; Moore v. Foresman (1962), 172 Ohio St. 559, 18 O.O.2d 123, 179 N.E.2d 349; IIA Scott, Law of Trusts (4 Ed. Fratcher Ed.1987) 130-132, Section 153. Through the use of a spendthrift clause, however, a trust settlor may protect a beneficiary’s future interest in the trust principal. IIA Scott, Law of Trusts, supra, at 134-136. A future interest can be protected from voluntary transfer or alienation by the beneficiary and/or from involuntary attachment or alienation by a creditor. Bogert, Trusts & Trustees (2 Ed.Rev.1984) 397-398, Section 222; Restatement of Trusts 2d, supra, at 311, Section 152(1). The court’s function, of course, is to determine the extent to which the settlor intended to protect the trust property.
The majority errs by treating Mary Stouffer’s intent regarding voluntary alienation of the principal by the beneficiaries exactly the same as her intent regarding involuntary alienation of the principal by creditors. The terms of the spendthrift clause in this trust plainly indicate that voluntary and involuntary alienation were intended to be treated differently. Paragraph eight of the trust instrument, the spendthrift clause, contains five provisions:
“[1] Except to the extent otherwise provided by paragraph 6 hereof, no title to the principal of any Trust Fund shall vest in any Beneficiary until actual payment thereof is made to such Beneficiary by the Trustee in accordance with the provisions hereof. [2] No Beneficiary shall have the right or power to transfer, assign, anticipate or encumber his or her interest in the principal of Trust Fund held for his or her benefit prior to the actual receipt thereof by him or her. [3] Said Trust Fund shall not be liable for such Beneficiary’s debts, contracts, or engagements or be subject to any legal process, bankrupt*324cy proceedings or the interference or control of creditors, spouses or divorced spouses, children, or others. [4] No Beneficiary shall be permitted to appoint any agent or attorney-in-fact to collect or receive the principal of such Trust Fund or any part thereof unless permission to do so shall be specifically granted by the Trustee in writing. [5] The Trustee, in the absence of such written permission, shall not in any manner recognize such appointment, transfer, assignment, or encumbrance, of the principal from such Trust Fund.” (Emphasis and enumeration added.)
The first provision protects title to the trust property from alienation to the extent specified in the remainder of paragraph eight and in paragraph six of the instrument, which provides for the distribution of trust income and principal by the trustee. The second, fourth, and fifth provisions restrain the beneficiaries from voluntarily alienating their interests in the trust principal. The second provision prohibits voluntary alienation until a beneficiary actually receives trust property. It specifically provides that a beneficiary shall not have the right or power to alienate his or her interest in the trust principal. The fourth provision further prohibits a beneficiary from appointing another person to receive distributions of trust principal unless the trustee gives written permission to do so. The fifth provision prevents the trustee from distributing trust principal to anyone but the beneficiary in the absence of the written permission required by provision four.
It is the third provision of the spendthrift clause that is relevant in this case. This provision focuses on involuntary alienation of trust property by, among others, creditors of the beneficiary. It provides that the “Trust Fund” cannot be “liable” to any creditors. In stark contrast to the second provision, the third provision does not prohibit the beneficiary’s “interest in the principal of [the] Trust Fund” from being transferred, assigned, anticipated, or encumbered by a creditor. Moreover, while the second, fourth, and fifth provisions of the spendthrift clause protect the trust “principal” from alienation by the beneficiary, the third provision protects the “Trust Fund” from liability for debts owed by the beneficiary. One must assume that there is a reason the settlor spoke in terms of the “Trust Fund” in one provision and in terms of an interest in the “principal” in the others.
These significant distinctions demonstrate that the settlor intended that voluntary and involuntary alienation of principal should be treated differently. The beneficiaries are clearly prohibited from voluntarily alienating their interests in the trust principal. In contrast, nothing in the language of the trust instrument prevents creditors of the beneficiaries from attaching future interests in the trust principal. What creditors may not do is interfere in any *325way with the trust fund while it is in existence — the “Trust Fund,” states the third provision, “shall not be liable for such Beneficiary’s debts * *
For each beneficiary, the trust fund ceases to exist, by its own terms, when that beneficiary turns age thirty-five. Paragraph 6(b) of the instrument provides in part: “When any Beneficiary attains the age of thirty-five (35) years or sooner dies, this trust shall terminate with respect to the Trust Fund held for his or her benefit and the entire then remaining principal of said Trust Fund and any theretofore undistributed net income shall be distributed and delivered, absolutely and free of trust, to such Beneficiary, if then surviving * * *.” (Emphasis added.)
Thus, a creditor who attaches a beneficiary’s contingent future interest in the trust principal does not interfere with the trust fund. If the beneficiary does not attain age thirty-five his absolute interest in his portion of the trust principal never vests and the creditor gets nothing. If, on the other hand, the beneficiary lives to age thirty-five, the trust fund terminates and the principal vests in the beneficiary. At that time the creditor’s interest would ripen and he or she could then attach the principal that would be transferred to the beneficiary by the trustee. The creditor, however, would not be interfering with the trust fund because the fund would have terminatéd.6
The majority simply ignores the clear distinction drawn in the spendthrift clause between voluntary and involuntary alienation. It treats the two different restraints on alienation in precisely the same fashion despite the fact that the settlor intentionally used different words to describe them. The majority cites portions of the first, second, and third provisions of the spendthrift clause in support of its proposition that the settlor intended to restrain alienation of any interest in her estate prior to actual distribution. The first provision, however, speaks in terms of the “title to the principal.” (Emphasis added.) The creditor in this case cannot seek to attach the beneficiary’s present title to the principal because the beneficiary does not yet have title; he merely seeks to attach the beneficiary’s future interest in the principal. A contingent future interest and title are two different things. A person has “title” to property only when he or she holds vested rights to that property. See Restatement of Trusts 2d, supra, Section 2, Comment d. *326James Stouffer, Jr.’s interest in the trust principal is a contingent future interest — he does not gain title to the trust principal until he reaches the age of thirty-five.
As stated, the majority also cites portions of the second and third provisions of the spendthrift clause. Any reliance on the second provision is improper because it deals only with voluntary alienation by the beneficiary. The majority’s reliance on the third provision of the clause is tainted by its apparent misunderstanding of the interest the creditor seeks to obtain. The creditor, again, does not intend to interfere with or attach any part of the “Trust Fund”; he seeks only to attach the debtor/beneficiary’s future interest in that portion of the trust principal the beneficiary will obtain after the trust fund terminates. The creditor simply wants to be first in line when James Stouffer, Jr. receives his portion of the trust principal at age thirty-five.7
I agree with the majority that Martin v. Martin, supra, is factually distinguishable from the present case. I do not agree, however, with the implication that the rule on which the decision in Martin was based is somehow limited only to the facts of Martin. The rule is, in fact, set by R.C. 2131.04.8
But clearly, as the majority aptly observes, if a settlor intends to restrain the involuntary alienation of a beneficiary’s interest in the principal she can do so. See Martin, supra, at 112, 8 O.O.3d at 112, 374 N.E.2d at 1391; Restatement of Trusts 2d, supra, at 318, Section 153(1); Bogert, Trusts & Trustees, supra, Section 222. Thus the settlor in this case had the ability to restrain the involuntary attachment of James, Jr.’s future interest in the trust principal. But, she did not do so. She did effectively restrain any voluntary alienation of the beneficiaries’ interests and she did keep the trust fund itself from being subject to any liability incurred by any beneficiary. She did not, however, as James V. Stouffer, Sr. so forcefully did, restrain the involuntary alienation of the beneficiaries’ future interests in the trust principal.
Accordingly, I would reverse the court of appeals and hold that James, Jr.’s contingent future interest in the trust principal of the Mary H. Stouffer Trust *327was not subject to a restraint on involuntary alienation. The portion of the trial court’s order which gave Domo rights to James, Jr.’s future interest in the trust principal upon termination of the trust fund was proper and should have been affirmed.9
Petree, J., concurs in the foregoing opinion.

. Specifically, I am concerned about the very real possibility that a beneficiary could lose his or her entire expectancy as a result of the filing of any creditor’s bill — no matter how insignificant. For example, suppose a creditor gets a $5 default judgment against a beneficiary of a trust. The creditor then files a creditor’s bill against the beneficiary’s interest in the trust property. If the trust has a forfeiture provision similar to the one in the James V. Stouffer Trust, the spendthrift trust terminates and the trust becomes a purely discretionary trust. Thus, the beneficiary’s vested interests and equitable interests, no matter how large, can be terminated by any creditor’s bill, no matter how small. Even more disturbing is that a simple cognovit judgment by a creditor against the beneficiary could lead to the same untoward result. I cannot believe that most settlors would intend such an absurd scenario.
But, as we must gauge the settlor’s intent by the words of the trust instrument alone, we must give the words of a broad forfeiture provision the effect they call for. For settlors who do not intend such a result, however, there are ways to avoid it while retaining spendthrift *323protection. For example, the trust instrument could give a beneficiary, upon the filing of a creditor’s bill, the option to waive his or her expectancy and convert it to a life estate. Or, the settlor could provide that the forfeiture provision is triggered only when the creditor’s bill seeks to attach a certain substantial percentage of the beneficiary’s interest. In short, settlors may wish to avoid a situation in which a small debt causes the beneficiary to forfeit a large interest to the unfettered discretion of the trustee, but they must do so explicitly.


. The way in which creditors are treated under the spendthrift provision in the Mary H. Stouffer Trust is very different from their treatment in the James V. Stouffer Trust. The spendthrift provision in the James V. Stouffer Trust broadly protects trust income and principal from anticipation, encumbrance, or assignment. “No such interest,” the clause reads, “shall be subject to claims of such person’s creditors, spouse or divorced spouse.” As seen above, the Mary H. Stouffer Trust uses equally broad language to restrain voluntary alienation, but uses much narrower language to restrain involuntary alienation of interest.


. Unlike the James V. Stouffer Trust, the Mary H. Stouffer Trust does not contain a provision that converts the spendthrift trust into a discretionary trust if a creditor seeks to attach trust property. As the majority correctly observes, if and when James, Jr. turns age thirty-five he is entitled to his portion of the trust principal pursuant to paragraph six of the instrument. Domo’s attempt to attach James, Jr.’s future interest does not trigger any change in the trustee’s obligation to distribute the trust principal at, the appropriate time.


. R.C. 2131.04 provides:
“Remainders, whether vested or contingent, executory interests, and other expectant estates are descendible, devisable and alienable in the same manner as estates in possession.”


. Paragraph four of the trial court’s judgment entry ordered:
“Any property, money or disbursements from corpus or income which become payable to or for the benefit of defendant James V. Stouffer, Jr. under the Mary Stouffer Trust, whether during the life of said Trust or upon termination of the said Trust with respect to James V. Stouffer, Jr.’s interest therein, be paid or delivered to plaintiff John M. Domo, to be applied to the payment of plaintiff John M. Domo’s judgment against James V. Stouffer, Jr. until the same is satisfied in full.”
To the extent that this order gave Domo rights to disbursement of trust property prior to the termination of the trust, I believe that it was incorrect and was properly reversed.
That said, I do not mean to imply that property actually transferred to James, Jr. cannot be attached by Domo. Once trust property is disbursed to the beneficiaries it cannot be protected from creditors by a spendthrift provision.